DETAILED ACTION
This office action is a response to the after final filed on 03/19/2021. This case has been re-opened for a second time. 
Response to Arguments
Applicant’s arguments, see pages 10-17 in the remarks filed on 03/19/2021, with respect to claims 32, 36 and 46-47 have been fully considered and are persuasive. The final rejection issued on 01/19/2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32 and 36 are rejected under 35 U.S.C 103 as being anticipated by Griot et al. (hereinafter, “Griot”; 20150133081).
In reference to claim 32, 
Griot teaches a method of operation in a control node configured for operation in a wireless communication network, the method comprising: monitoring (determined, paragraph 62);a division of user traffic(a first traffic volume, paragraph 62); in a user traffic flow (traffic, paragraph 62);for which an aggregated radio access is used (a carrier aggregation mode, paragraph 74), where the aggregated radio access divides (offloading, paragraph 60); the user traffic between two or more different radio accesses (different RATs, paragraph 60); used to convey the user traffic(enhanced data transmission capacity, paragraph 60); between the wireless communication network (access node and/or a node of a core network, paragraph 60) and a user device (UE , paragraph 61);
accumulating usage data  (determines, paragraph 62);reflecting the division while the user traffic flow is active (based on traffic served over, paragraph 62), based on the monitoring (determined, paragraph 62); and
 transmitting the usage data (fig. 10, step 1015, reporting, paragraph 133);to a further node (fig. 10, step 1015, a node, paragraph 133);in the wireless communication network (fig. 1, element 100, wireless communication system, paragraph 68), for use in differentiating charging (fig. 12, step 1210, generating charging data based on the first and the second traffic volume, paragraph 143); with respect to the aggregated radio access (carrier aggregation made for LTE uplink and downlink teaches this limitation, paragraph 74).
In reference to claim 36, 
Griot teaches a control node configured for operation in a wireless communication network, the control node comprising: one or more communication interfaces (fig. 7, elements 710 and 730, a receiver module, a transmitter module, paragraph 107); configured to exchange signaling with a further node (eNB, paragraph 107); in the wireless communication network (wireless communication system, paragraph 68
processing circuitry (fig. 9, element 910);operatively associated with the one or more communication interfaces (fig. 9, element 970);and configured to:
monitor a division of user traffic in a user traffic flow for which an aggregated radio access is used, where the aggregated radio access divides the user traffic between two or more different radio accesses used to convey the user traffic between the wireless communication network and a user device; accumulate usage data reflecting the division while the user traffic flow is active, based on the monitoring (these limitations are identical to claim 32, therefore, they are rejected the same way as claim 32); and 
transmit the usage data to the further node, for use in differentiating charging with respect to the aggregated radio access (these limitations are identical to claim 32, therefore, they are rejected the same way as claim 32). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 47are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over Griot et al. (hereinafter, “Griot”; 20150133081) in view Sun et al.(hereinafter, “Sun”; 20150304196) and in further view of Gregory G. Raleigh. (hereinafter, “Raleigh”; 20140198687).
In reference to claim 46, 
Griot teaches a method of operation in a gateway node configured for operation in a wireless communication network, the method comprising: determining (determined, paragraph 62); that differentiated charging (charged at a different rate, paragraph 62);with respect to an aggregated radio access (a carrier aggregation mode, paragraph 74); shall be used for a user traffic flow (traffic, paragraph 60) supported by the gateway node (access node and/or a node, paragraph 60), where the aggregated radio access divides (access node and/or a node, paragraph 60);user traffic comprising the user traffic flow (traffic volume, paragraph 60);between two or more different radio accesses (different RATs, paragraph 60);connecting the wireless communication network (wireless connection may be established, paragraph 61) to a user device (a UE, paragraph 61) associated with the user traffic flow (traffic volume, paragraph 60);
generating (generated, paragraph 62);a Charging Data Record (CDR) (CDR, paragraph 62);that differentiates(based on the first traffic volume and second traffic volume, paragraph  62); usage (served, paragraph 62); with respect to the aggregated radio access (a carrier aggregation mode, paragraph 74), based on the usage data (based on first the first traffic volume and the second traffic volume, paragraph 62); and 
Griot does not teach explicitly about receiving usage data accumulated by a control node associated with a Radio access network (RAN) portion of the wireless communication network, reflecting the division of the user traffic with respect to the aggregated radio access. 
Sun teaches receiving (collect, paragraph 55 ) usage data (video asset information, paragraph 55)accumulated (e.g. record video session trace, paragraph 55)by a control node (CDN 116) associated with a Radio Access Network (RAN) ( fig. 3, element 350, LTE network 350, paragraph 40)portion of the wireless communication network (LTE network, paragraph 40), reflecting the division of the user traffic(classify streaming video, paragraph 58, table 1, type of traffic); with respect to the aggregated radio access (video session monitor 314, paragraph 57); 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to for receiving usage data accumulated by a  control node associated with a Radio access network (RAN) portion of the wireless communication network, reflecting the division of the user traffic with respect to the aggregated radio access as taught by Sun because it would allow an improved procedure for service provider to  ensure end user satisfaction the CSPs typically need to proactively monitor and fix the issues almost in real time to prevent video service degradation.
Griot and Sun don’t teach explicitly about transmitting to a charging system node for use is differentiated billing with respect to the aggregated radio access. 
transmitting (collected, paragraph 100); the CDR (CDR, paragraph 100);to a charging system node (billing system 123, paragraph 123), for use in differentiated billing (service billing, paragraph 100); with respect to the aggregated radio access (the aggregated VOIP traffic, paragraph 108). 
 providing an affordable high capacity bandwidth services to customers without increasing service provider cost.   
In reference to claim 47, 
Griot teaches determine that differentiated charging with respect to an aggregated radio access shall be used for a user traffic flow supported by the gateway node, where the aggregated radio access divides user traffic comprising the user traffic flow between two or more different radio accesses connecting the wireless communication network to a user device associated with the user traffic flow; generate a Charging Data Record (CDR) that differentiates usage with respect to the aggregated radio access, based on the usage data (these claimed limitations are identical to claim 46, therefore, they are rejected the same way as claim 46 as detailed above); and 
Griot does not teach explicitly about using a gateway node configured for operation in a wireless communication network, the gateway node comprising: one or more communication interfaces configured to exchange signaling with a control node associated with a Radio Access Network (RAN) portion of the wireless communication network and processing circuitry operatively associated with the one or more communication interfaces and configured to:
receive usage data accumulated by the control node, reflecting the division of the user traffic with respect to the aggregated radio access.
Sun teaches a gateway node configured for operation in a wireless communication network, the gateway node comprising: one or more communication interfaces (one or more interface, paragraph 42) configured to exchange signaling (signaling data, paragraph 42); with a control node ( video session monitor program 314, paragraph 43 ) associated with a Radio Access Network (RAN)(packet core 350, paragraph 42); portion of the wireless communication network (core network, paragraph 40); and 
processing circuitry operatively associated with the one or more communication interfaces (processor, paragraph 73);and configured to:
receive usage data accumulated by the control node, reflecting the division of the user traffic with respect to the aggregated radio access (this limitation is identical to claim 46, therefore, it is rejected the same way as claim 46 );
Griot and Sun don’t teach explicitly about transmitting the CDR to a charging system node, via the one or more communication interfaces, for use in differentiated billing with respect to the aggregated radio access.
Raleigh teach transmit the CDR to a charging system node, via the one or more communication interfaces, for use in differentiated billing with respect to the aggregated radio access (this limitation is identical to claim 46, therefore, it is rejected the same way as claim 46).
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot and Sun to transmit to a charging system node for use is differentiated billing with respect to the aggregated  providing an affordable high capacity bandwidth services to customers without increasing service provider cost.   
Claims 33, 35, 37 and 39-45 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over Griot et al. (hereinafter, “Griot”; 20150133081) and in further view of Raleigh et al. (hereinafter, “Raleigh”; 20120096513).
In reference to claims 33 and 37, 
Griot does not teach explicitly about claim 33 and 37.
Raleigh teaches wherein the two or more different radio accesses (4g/3g/2g wireless network, paragraph 99, element 125 ) comprise two or more different carriers (4g/3g/2g wireless network, paragraph 99, fig. 3, element 125); aggregated (aggregation, paragraph 100); to support the aggregated radio access (radio access network, paragraph 99), and 
wherein monitoring (monitoring information, paragraph 115); the division of the user traffic (classifying or categorizing, paragraph 130);comprises monitoring a division of the user traffic (monitoring information, paragraph 115);between the two or more different carriers (4g/3g/2g wireless network, paragraph 99, fig. 3, element 125). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot monitor user traffic between two or more different carriers as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
In reference to claims 35 and 39, 
Griot does not teach explicitly about claim 33 and 37.
Raleigh teaches wherein the control node comprises a base station node operating as a serving base station (base station, paragraph 85, fig. 1, element 125); for the user device (user device, paragraph 82);and providing at least one of the two or more different radio accesses (4g/3g/2g wireless network, paragraph 99). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to use a base station for provide two or more different services to an UE as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
In reference to claim 40, 
Griot does not teach explicitly about claim 40.
Raleigh teaches wherein the user traffic flow comprises an Internet Protocol (IP) (internet 120, paragraph 109); packet flow (packet flows, paragraph 135), and wherein the processing circuitry ( service processor, paragraph 109);is configured to 
monitor (monitored, paragraph 115); the division of the user traffic (classifying or categorizing, paragraph 130);in the user traffic flow (service usage, paragraph 130);by monitoring (monitored, paragraph 115)a division of the IP packets (packet flows, paragraph 135); comprising the user traffic flow between the two or more different radio accesses (various monitored activities, paragraph 130). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to monitor a IP traffic  tracking IP network usage information across multiple layers of the OSI network model.
In reference to claim 41, 
Griot does not teach explicitly about claim 41.
Raleigh teaches wherein the wireless communication network uses an instance of a defined radio protocol stack for exchanging the user traffic with the user device, and wherein the processing circuitry is configured to monitor the division of the user traffic in the user traffic flow, based on one of: 
monitoring (monitoring activities, paragraph 130) the division at a flow( classifying or categorizing, paragraph 130); processing point above (DAS activity map, paragraph 130); the radio protocol  stack (device communication stacks, paragraph 141), for cases where the two or more different radio accesses do not share at least a portion of the same instance of the radio protocol stack (measurement points IV and III with fire wall stacks, paragraph 141, fig. 13, element “Modem driver”); and 
monitoring  the division at a flow processing point within the radio protocol stack (monitored, paragraph 115), for cases where the two or more different radio accesses share(provides, paragraph 141); at least a portion of the same instance of the radio protocol stack (MAC/PHY layer, paragraph 141, fig. 13, element “Modem driver”). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to monitor a IP traffic  tracking IP network usage information across multiple layers of the OSI network model.
In reference to claim 42, 
Griot do not teach explicitly about claim 42.
Raleigh teaches wherein the wireless communication network comprises a cellular communication network (wireless network, paragraph 99, fig. 3, the entire figure), and 
first one of the two or more different radio accesses (various monitored activities, paragraph 130); is a first carrier provided by a radio base station of the cellular communication network (base station controller, paragraph 100), and a second one of the two or more different radio accesses is a second carrier provided by a Wireless Local Access Network (WLAN) access point (WLAN, paragraph 127). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to use cellular base station and WLAN for as two or more different radio access network as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
In reference to claims 43 and 44, 
Griot do not teach explicitly about claim 43 and 44.
Raleigh teaches wherein the processing circuitry(service processor, paragraph 109);is configured to monitor (monitored, paragraph 115); the division of the user traffic ( classifying or categorizing, paragraph 130);in the user traffic flow (e.g. service usage, paragraph 130)by monitoring absolute amounts (a history, paragraph 117) of the user traffic conveyed via each of the two or more different radio accesses (various monitored activities, paragraph 130), such that the usage data (service usage history of devices, paragraph 120)transmitted (collecting from service monitor agent is read as transmitting by service monitor agent, paragraph 117);to the further node(service controller, paragraph 117);indicates the absolute amounts of the user traffic (service usage history of devices, paragraph 120)conveyed via each of the two or more different radio accesses (various monitored activities, paragraph 130). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to monitor absolute amount of user traffic and sending it to a further node as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
In reference to claim 45, 
Griot do not teach explicitly about claim 45.
Raleigh teaches wherein the processing circuitry is further configured to monitor ( monitored, paragraph 115);one or more Quality-of-Service (QoS) parameters (QoS level, paragraph 163); for each of the two or more different radio accesses (various monitored activities, paragraph 130);and include an indication of the ambient service credit, paragraph 163, or data derived therefrom, in the usage data); transmitted (communicated, paragraph 163) to the further node (proxy server, paragraph 163), for further differentiation of charging (generate service charging bucket, paragraph 164);with respect to the aggregated radio access ( service usage, paragraph 164). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot to use an indication for monitoring QoS and further transmitting it to a node for charging as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
Claims 48-49 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over in further view of over Griot et al. (hereinafter, “Griot”; 20150133081) in view Sun et al.(hereinafter, “Sun”; 20150304196) in view of Gregory G. Raleigh (hereinafter, “Raleigh”; 20140198687) and in further view of Raleigh et al. (hereinafter, “Raleigh-513”; 20120096513).
In reference to claim 48, 
Griot, Sun, Raleigh do not teach explicitly about claim 48.
Raleigh-513 teaches wherein the usage data indicates (accounting, paragraph 154) the division of the user traffic between the two or more different radio accesses (flow data records (e.g. FDRs), paragraph 154), and wherein the processing circuitry (service processor, paragraph 144) is configured to generate the CDR by calculating(accounting, paragraph 154) an absolute amount of usage for each of the two or more different radio accesses based on the indicated flow data record (e.g. FDRs), paragraph 154). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot, Sun, Raleigh to use usage data indicates the division of the user traffic between the two or more different radio accesses, and wherein the processing circuitry is configured to generate the CDR by calculating an absolute amount of usage for each of the two or more different radio accesses based on the indicated division and an aggregate amount of the user traffic conveyed via the aggregated radio access as taught by Raleigh-513 because it would allow tracking IP network usage information across multiple layers of the OSI network model.
In reference to claim 49, 
Griot, Sun, Raleigh do not teach explicitly about claim 49.
Raleigh-513 teaches wherein the usage data further includes Quality-of-Service (QoS) information (QoS level, paragraph 166); for the two or more different radio accesses (flow data records (e.g. FDRs), paragraph 154), and wherein the processing circuitry (service processor, paragraph 144 );is configured to generate the CDR further to reflect the QoS information (service charging bucket accounting, paragraph 163), for further differentiation of charging with respect to the aggregated radio access (generate the service charging bucket or micro –CDR, paragraph 164). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot, Sun, Raleigh to use usage  tracking IP network usage information across multiple layers of the OSI network model.
Claims 34 and 38 are rejected under 35 U.S.C 103 (a) as being unpatentable over Griot et al. (hereinafter, “Griot”; 20150133081) in view of Raleigh et al. (hereinafter, “Raleigh”; 20120096513) and in further view of Alpert et al. (hereinafter, “Alpert”; 20090180451).
In reference to claims 34 and 38, 
Griot and Raleigh do not teach explicitly about the method of claims 34 and 38.
Alpert teaches wherein the two or more different carriers comprise at least one of:a first carrier (plurality of communication networks, paragraph 70 ); associated with a first Radio Access Technology (RAT) multiple RATs, paragraph 50); and a second carrier  (plurality of communication network, paragraph 70);associated with a second RAT different than the first RAT (multiple Rats means using different RATs, paragraph 50); 
a first carrier operated in a licensed (licensed, paragraph 118);radio spectrum (data bandwidth, paragraph 118);associated with the wireless communication network(first RAT technology, paragraph 120); and a second carrier (second RAT, paragraph 121); operated in an unlicensed spectrum (unlicensed, paragraph 118); and
a first carrier owned or controlled by a first network operator (controller, paragraph 120); and a second carrier owned or controlled by a second network operator different than the first network operator (coordination controller, paragraph 123). 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot and Raleigh to include two carriers controlled by two networks using two licensed and unlicensed bandwidths as taught by Alpert because it would allow providing a mechanism for detecting, coordinating and synchronizing the transmission and reception allocations of availability and unavailability periods of multiple collocated radio access communication systems. 
Claim 51 is rejected under 35 U.S.C 102 (a) (1) as being unpatentable over in further view of over Griot et al. (hereinafter, “Griot”; 20150133081) in view Sun et al.(hereinafter, “Sun”; 20150304196) in view of Gregory G. Raleigh (hereinafter, “Raleigh”; 20140198687) and in further view of Raleigh et al. (hereinafter, “Raleigh-513”; 20120096513) and  in  further view of ZHOU et al. (hereinafter, “ZHOU”; 20120109800).
In response to claim 51, 
Griot, Sun, Raleigh don’t teach explicitly about claim 51.
Raleigh-513 teaches wherein the user traffic flow is a first user traffic flow, and wherein, with respect to a second user traffic flow, the processing circuitry is configured to: accumulate (collect/receives, paragraph 120); usage data (service usage history of devices, paragraph 120); for the second user traffic flow while the second user traffic flow is active (groups of devices is read as different groups or second groups, paragraph 120);
generate a CDR for the second user traffic flow based on the accumulated usage data (generating micro-CDR, paragraph 130); and send the CDR (forwarding the FDR, paragraph 154));to the charging system node (e.g. service controller, paragraph 154).
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to accumulate usage data for the second user traffic flow while the second user traffic flow is active; generate a CDR for the second user traffic flow based on the accumulated usage data; and send the CDR to the charging system node.as taught by Raleigh because it would allow tracking IP network usage information across multiple layers of the OSI network model.
Griot, Sun, Raleigh, and Raleigh-513 do not teach explicitly about determining that a default charging shall be used for the second user traffic flow, which default charging does not differentiate with respect to any use of an aggregated radio access for the second user traffic flow.
ZHOU teaches determine (generating, paragraph 39) that a default charging( charging rules, paragraph 39); shall be used for the second user traffic flow (performing charging measurements, paragraph 39), which default charging does not differentiate with respect to any use (performing charging measurement according to the measurement method of charging method, paragraph 39);of an aggregated radio access (steps 301-319,is interpreted as aggregated radio access, fig.3, the entire figure);for the second user traffic flow (group charging is interpreted as using second user traffic, paragraph 35); 
It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Griot, Sun, Raleigh, Raleigh-513 to determine that a default charging shall be used for the second user traffic flow, which default charging does not differentiate with respect to any use of an aggregated radio access for the second user traffic flow as taught by ZHOU because it would allow an efficient charging procedure for a large volume of industry users or user groups. 
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20110314145………paragraphs 46, 56, 59 and 118.
20130265961………paragraphs 40, 48, 74, 83 and 86.
20090180451……….paragraphs 50, 118 and 120.
20120109800………..paragraphs 39, 42, 97 and 121.
20160345196………..paragraph 29.
20180176800…………paragraphs 23, 28-29, 35, 39 and 44-50.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466             



/DIANE L LO/Primary Examiner, Art Unit 2466